Case: 13-5101    Document: 26    Page: 1   Filed: 11/19/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

    NICHOLE MEDICAL EQUIPMENT & SUPPLY,
         INC., AND DOMINIC ROTELLA,
               Plaintiffs-Appellants,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5101
                __________________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0364, Senior Judge Eric G. Brug-
 gink.
               __________________________

                      ON MOTION
                __________________________

                       ORDER

     Dominic Rotella moves for leave to proceed in forma
 pauperis. Counsel for the appellants moves for leave to
 withdraw as counsel. The court notes that the other
 appellant, Nichole Medical Equipment & Supply, Inc., was
 represented by the same counsel and has not paid the
 docketing fee.
Case: 13-5101      Document: 26    Page: 2   Filed: 11/19/2013




 NICHOLE MEDICAL EQUIPMENT v. US                           2

     A corporation may not proceed in forma pauperis. See
 Rowland v. California Men’s Colony, Unit II Men’s Advisory
 Council, 506 U.S. 194 (1993) (holding that “only a natural
 person may qualify for treatment in forma pauperis”). The
 appellants are jointly responsible for payment of the
 docketing fee.

     The court grants counsel’s motion. However, we note
 that a corporation must be represented by counsel to
 proceed in this court. See 28 U.S.C. § 1654; Fed. Cir. R.
 47.3; Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed.
 Cir. 1983); see also Rowland, 506 U.S. at 201-02 (1993) ("It
 has been the law for the better part of two centuries . . .
 that a corporation may appear in the federal courts only
 through licensed counsel."). This requirement may not be
 waived. New counsel for Nichole Medical Equipment &
 Supply must enter an appearance on behalf of the
 corporation.

     Thus, if Nichole Medical Equipment & Supply, Inc.
 intends to proceed with this appeal, it must obtain new
 counsel and the docketing fee must be paid within 30 days.

    Accordingly,

    IT IS ORDERED THAT:

    (1) The motion for leave to withdraw as counsel is
 granted.

      (2) Rotella's motion to proceed in forma pauperis is
 held in abeyance, pending Nichole's notification within 30
 days that it has obtained counsel and paid the docketing
 fee.

     (2) If Nichole does not obtain counsel and pay the
 docketing fee within 30 days, the caption will be amended
 to strike its status as appellant and Rotella's motion for
 leave to proceed in forma pauperis will be considered.
Case: 13-5101   Document: 26   Page: 3   Filed: 11/19/2013




 3                      NICHOLE MEDICAL EQUIPMENT V. US

                                 FOR THE COURT


                                 /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s8